Citation Nr: 0110684	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  95-03 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a clothing allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
January 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In January 1998 and again in March 2000, the Board remanded 
the veteran's claim to the RO for additional development.  
The case has been returned to the Board and is ready for 
further review.  


FINDING OF FACT

The veteran does not have a service-connected orthopedic 
disorder for which he wears or uses a prosthetic or 
orthopedic appliance that tends to wear out or tear his 
clothing.


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance have not 
been met.  38 U.S.C.A. § 1162 (West 1991); 38 C.F.R. § 3.810 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

According to the applicable criteria, a clothing allowance 
shall be paid to a veteran who, because of service-connected 
disability, wears or uses a prosthetic or orthopedic 
appliance which the Secretary determines tends to wear out or 
tear the clothing of the veteran.  38 U.S.C.A. § 1162(1) 
(West 1991).  The Chief Medical Director or a designee of the 
Chief Medical Director must certify that because of the 
prosthetic or orthopedic appliance, clothing of the veteran 
tends to wear out or tear. 38 C.F.R. § 3.810(a)(2) (2000).

The veteran filed a claim for an annual clothing allowance in 
October 1993.  He indicated that he had a disability of the 
left foot and left lower leg that required an orthopedic 
appliance.  In November 1993, the RO denied his claim since 
he did not have a service-connected left foot or let lower 
leg disability.  In September 1997, the RO granted service 
connection for a left lower leg disability.  In January 1998, 
the Board remanded the claim to the RO for further 
development.  The claim was again remanded to the RO in March 
2000 for further development.  

VA outpatient records show that in 1993, the veteran was 
issued a wooden cane for a painful left forefoot and he was 
referred to prosthetics for a left metatarsal bar.  It was 
noted in December 1993 that he received a metatarsal bar with 
no relief, and that he was currently wearing a boot.  

In May 2000, a VA physician indicated on a VA Form 21-8679, 
Eligibility Determination for Clothing Allowance, that the 
records did not show that, due to a service-connected 
disability, the veteran wore or used a prosthetic or 
orthopedic appliance which tends to wear out clothing.  In a 
June 2000 letter a private examiner from the South Central 
Prosthetic Center to a VA Chief of the Prosthetic and Sensory 
Aids Section, it was stated that a metatarsal bar is a wedge 
that can either be placed between the sole layers or an 
external build up on the bottom of the shoe to relieve 
pressure from the metatarsal heads.  It was reported that the 
metatarsal bar would eventually wear out and need replacing.  
The examiner noted that if the shoe is put on the foot first, 
pulling the shoe through the pant let could cause damage, 
sometimes ripping of the pant.  In an October 2000 VA 
memorandum from the Chief of the Podiatry Section to the 
Chief of the Prosthetic and Sensory Aids Section, it was 
stated that the prosthetic request for the arch support 
issued to the veteran in 1993 was reviewed.  It was noted 
that he was not the doctor who prescribed the arch but that 
it was his opinion that he could not see how any arch support 
could wear or tear a person's clothing.  The examiner also 
described the arch supports in his correspondence.  

The record shows that the veteran was scheduled for a 
clothing allowance evaluation on October 25, 2000, and that 
he did not report.  When entitlement or continued entitlement 
to a benefit cannot be established or confirmed without a 
current VA examination or reexamination, and a claimant, 
without good cause fails to report for such examination, or 
reexamination action in accordance with this section shall be 
taken.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of 
an immediate family member, etc. When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record. When the examination was scheduled 
in conjunction with any other original claim, a reopened 
claim for a benefit which was previously disallowed, or a 
claim for increase, the claim shall be denied. 38 C.F.R. § 
3.655 (2000).

While the Board has considered the contentions of the veteran 
that he is entitled to a VA clothing allowance because he 
wears a device for his foot that wears out his clothes, given 
the negative certification of the Chief Medical Director's 
physician-designee upon review of his claim, it is clear 
that, he is ineligible for the annual clothing allowance.  
There is no other competent evidence of record which rebuts 
the findings of the physician-designee of the Chief Medical 
Director.  In addition, the veteran has failed to report for 
a VA evaluation in regards to his claim.  Review of the law 
and regulations reveals no legal provision that, when applied 
to the facts of this case, provides for entitlement to the 
relief sought.  Given the controlling legal criteria of 38 
U.S.C.A. § 1162 and 38 C.F.R. § 3.810, and noting that the 
preponderance of the evidence is against the veteran, the 
claim for the requested clothing allowance must be denied.  


ORDER

Entitlement to an annual clothing allowance is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

